EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Burck on 07/13/2022.

The application has been amended as follows: 

1. (Currently amended) A treadmill, comprising: 
a platform having a frame and an endless belt mounted around the frame;
a motor coupled to the endless belt for driving the endless belt to rotate; and 
a motor driving circuit, receiving power from an external power source, comprising a positive electrode, a negative electrode and a switch path, the motor driving circuit being operable to control electric current flow from the positive electrode through the motor to the negative electrode to drive the motor, the switch path having a first end connecting the positive electrode, a second end connecting the negative electrode, a resistance element and a switch element connected in series between the first end and the second end, and the resistance element has a resistance value ranging from substantially 1.25Ω to a value less than 5Ω; 
wherein when the motor driving circuit receives power, the switch element will be switched to a disconnected state, so that the switch path forms an open circuit between the first end and the second end of the switch path and the resistance element is inactive; [[and]] 
wherein when the motor driving circuit does not receive power, the switch element will be switched to a connected state, so that the switch path forms a closed circuit between the first end and the second end of the switch path and the resistance element becomes a load between the positive electrode and the negative electrode for consuming power generated by the motor when the endless belt is driven to rotate by an external force, such that the motor is operable to resist rotation of the endless belt and ensure a sliding speed of the endless belt will not exceed 1mph; and
wherein the switch element is a DC relay, when the motor driving circuit receives power from the external power source, the switch element will automatically switch to an open state so that the resistance element is inactive; and when the motor driving circuit does not receive power from the external power source, the switch element will automatically switch to a closed state so that the resistance element is operated to provide a resistive load for stopping rotation of the endless belt.

Claim 15 is Canceled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-3, 5-12 and 14, the prior art of record fails to disclose, teach or render obvious a treadmill with all the structural limitations and functional language as detailed in claim 1. As shown in the previous Office Action, the combination of the closest prior art, Russo (US 2018/0085651 A1) in view of Iwasa et al. (US 5,070,290) taught the limitations of claim 1 as substantially claimed. However, neither Russo nor Iwasa specifically teaches wherein the switch element is a DC relay, when the motor driving circuit receives power from the external power source, the switch element will automatically switch to an open state so that the resistance element is inactive; and when the motor driving circuit does not receive power from the external power source, the switch element will automatically switch to a closed state so that the resistance element is operated to provide a resistive load for stopping rotation of the endless belt. As such the combination of all of these components in claim 1 are considered allowable over the teachings of the prior art. Please see attached PTO-892 for a list of pertinent prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784